DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2 and 19-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ganesh (US 2014/0349563) in view of Beal (US 4,987,952) and Honda (US 2014/0349563).
As to claim 1, Ganesh teaches an air conditioning system 10 for dehumidifying and cooling air and circulating said air through an interior space 14/16 of a building 18 (Fig. 1), the system comprising:
a housing 20 defining a chamber 64-68, the housing 20 further defining an outside air inlet 54, a return air inlet 48, and an outlet 32;
a cooling and dehumidifying coil 24 located in the chamber; said housing 20 defining a first airflow path 56 delivering air from outside air inlet 54, to coil 24, and to outlet 32, and defining a second airflow path 132 delivering air from the interior space 14/16, to coil 24, and to outlet 32;

an outside air damper 58 movable between open and closed positions for the first airflow path 56;
a return air damper 60 movable between open and closed positions for the second airflow path 132;
a bypass air damper 62 movable between a closed position permitting return air to flow to the second path 132 and an open position where the return air flows through the third airflow path 134 and toward the return air damper 60; and
a controller 84 configured to independently control the opening and closing of the dampers 58-62 in response to data received from sensors (paragraphs 30-31).
Ganesh teaches that the control unit 84 operates to adjust the damper positions in response to multiple sensed conditions (Ganesh; paragraphs 30-31), but does not explicitly teach such a control based on a humidity level of the interior space 14/16 as measured by a sensor. However, Beal teaches using a humidistat 35 to detect the humidity level in an interior space and also teaches controlling inlet damper positions for air mixing accordingly (col. 1, lines 50-65; col. 3, line 62 - col. 4, line 2; and col. 5, lines 3-11). Such a humidity detection and responsive control provides the capability of maintaining a comfortable environment for the user. Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify the system of Ganesh to utilize humidity level detected by a humidity sensor to control the opening degree of dampers 58-62 as taught by Beal, because it would result in a 
Ganesh, as modified, does not explicitly teach that the controller 84 is configured to independently control the opening and closing of the dampers to independently position each of the dampers at a selected number of intermediate positions between the open and closed positions in response to the received humidity data. However, Honda teaches independently controlling the opening degrees of outside air, return air, and bypass dampers to achieve a desired humidity level (paragraphs 30 and 84). Such a control provides energy savings by tailoring the system operation to provide efficient cooling based on condition of the various air streams (paragraph 86). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to further modify Ganesh so that the controller 84 is configured to independently control the opening and closing of the dampers to independently position each of the dampers at a selected number of intermediate positions between the open and closed positions in response to the received humidity data as taught by Honda in order to reduce the energy use of the system. 
	As to claims 2 and 20, Ganesh, as modified, teaches a fan 22 downstream of coil 24 and connected to controller 84 for circulating air through the first-third airflow paths (Ganesh, Fig. 1). 
As to claim 19, Ganesh, as modified, is silent regarding the physical structure of the dampers. However, it would have been an obvious design choice to modify the Ganesh reference by having the claimed gearing structure for damper operation, since applicant has not disclosed that having such a structure solves any stated .

Claim 21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ganesh in view of Beal, Honda, and Lortie (US 4,730,772).
	As to claim 21, Ganesh, as modified and discussed in the rejections above, teaches most of the limitations of the claim and includes a method of adjusting damper positions based on sensed humidity, but does not explicitly teach controlling the damper positions in response to a calculated dew point temperature. However, Lortie teaches that it is known to utilize a dew point sensor and associated damper control to provide suitable atmospheric conditions (col. 5, lines 6-10). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify the system of Ganesh to calculate a dew point and to control the damper positions in response to said dew point as taught by Lortie, because it would result in the capability to provide comfortable conditions to the user while preventing unwanted condensation from occurring as a result of the indoor temperature reaching the dew point.

Claims 4, 9, 17-18, and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ganesh in view of Beal, Honda, and Lortie as applied in the rejections above, and further in view of Misumi (US 2010/0160470).
	As to claim 4, Ganesh, as modified, teaches using a cooling compressor in fluid connection with the cooling coil (Ganesh, paragraph 24, lines 8-9). The 
	As to claim 9, Ganesh, as modified, does not explicitly teach that the controller 84 is configured to perform system control based on a suction pressure measured by a sensor. However, Official Notice is taken that suction pressure based control is a common and typical feature of vapor compression systems that would have been obvious to use in conjunction with the system of Ganesh for the purpose of providing efficient and effective psychometric parameter controls.
	As to claim 17, Ganesh, as modified, does not explicitly teach maintaining a minimum air flow volume in the manner as claimed. However, Official Notice is taken that controlling outside air and return dampers to maintain a minimum air flow volume is a common and typical feature of variable air volume systems that would have been obvious to use in conjunction with the VAV of Ganesh for the purpose of meeting the comfort demands of the user.
	As to claim 18, Ganesh, as modified, teaches dampers that, when closed, will necessarily increase the speed of adjoining air paths, but does not necessarily teach closing the outdoor damper by 3-6% in response to the return air damper closing. However, Official Notice is taken that maintaining a constant air flow is a common and typical feature of a variable air volume system that would have been obvious to use in conjunction with the VAV of Ganesh for the purpose of maintaining user comfort. Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify the controller 84 to close the outdoor damper 
	As to claim 22, if a modified prior art device, in its normal and usual operation, would necessarily perform the method claimed then the method claimed will be considered to be obvious in view of the modified device. When the prior art device is the same as a device described in the specification for carrying out the claimed method it can be assumed the device will inherently perform the claimed process. Thus the methods as claimed would necessarily result from the normal operation of the modified apparatus of Ganesh. 

Claims 5-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ganesh in view of Beal and Honda as applied to claim 1 above, and further in view of Zwicky (US 5,884,492).
	As to claims 5-6, Ganesh, as modified, does not explicitly teach opening the bypass damper 62 and closing the return air damper 60 when a dew point measurement is greater than a dew point range. However, Zwicky teaches 
	As to claims 7-8, since the modified apparatus teaches reducing the airflow in the second path 132 when the dew point is too high, then operating as claimed to increase the airflow in the second path 132 when the dew point is too low would be obvious to one of ordinary skill in the art as being the inverse operation necessary to maintain a desired dew point temperature level.

Claims 10-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ganesh in view of Beal, Honda, and Misumi as applied to claim 9 above, and further in view of Lawrence (US 2,102,740) and Patch (US 2010/0082161).
	As to claims 10-11, Ganesh, as modified, does not explicitly teach the particular claimed compressor control. However, Lawrence (third page, second column, lines 23-28) and Patch (paragraph 45, lines 1 -5) teach that as the cooling capacity (and thus suction pressure) increases the dew point of discharged air at an evaporator increases, and vice versa. Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify the controller 84 of Ganesh to increase the coolant suction pressure if the dew point is low and decrease the suction 
	As to claims 12-14, Ganesh, as modified, teaches controlling suction pressure as discussed in relation to claims 10-11 above, but does not explicitly teach controlling dampers before controlling the suction pressure. However, one of ordinary skill in the art would recognize that damper control requires less energy than compressor modulation, and as such would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify the system of Ganesh to reposition dampers before adjusting suction pressure, because it would reduce energy consumption by only using compressor modulation when other control operations fail to meet a desired dew point range.

Claims 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ganesh in view of Beal, Honda, and Misumi as applied to claim 9 above, and further in view of Zwicky.
	As to claim 15, Ganesh, as modified with Zwicky and discussed above, teaches repositioning the bypass damper based on the temperature (Ganesh, paragraph 34) and the dew point temperature (Zwicky, col. 4, lines 50-65). Furthermore, since return air is decreased when the dew point exceeds a threshold as taught by Zwicky, then it would be obvious to discontinue the bypass of the return air path 132 when the threshold is not exceeded because it would maintain desired humidity levels.

Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ganesh in view of Beal, Honda, Misumi, and Zwicky as applied to claim 15 above, and further in view of Lawrence and Patch.
	As to claim 16, Ganesh, as modified in view of Lawrence and Patch as discussed in the rejections above, teaches reducing the coolant suction pressure in response to the temperatures being within the correct range (Patch, paragraph 45).

Response to Arguments
Applicant's arguments, see pages 8-12, filed 2/22/2021 have been fully considered but they are not persuasive.
	The applicant argues that the cited references do not teach or suggest independently controlling opening and closing of the outside air damper, the return air damper, and the bypass air damper to independently position each of the dampers at a selected number of intermediate positions between the open and closed positions in response to sensed data or a calculated dew point in the manner as required by claims 1 and 21. 
	Specifically, it is first argued that the system disclosed by Honda never modulates all three dampers simultaneously. It is noted that this argument is not commensurate with the scope of the claims. There is no requirement in the claims that all three dampers be modulated simultaneously, instead the claim requires independent positioning of each damper. However, Honda does contemplate such a simultaneous modulation. For example, paragraph 103 recites controlling room temperature and humidity conditions using any one or a combination of the opening degrees of outside 
	It is also argued that dampers of Honda are not “independently” positioned and instead an outside air damper position is set and the return or bypass damper position depends on the outside air damper position. The examiner respectfully disagrees. For example, paragraph 67 teaches that each of the return air damper 221 and outdoor damper 22 can be moved to a selected position between 0-100% open independently of the opening degree of the other dampers, and paragraph 81 recites that the bypass damper 229 can be controlled in the same manner. Even when one or more dampers is closed, the remaining open dampers can be independently operated to be set at a selected number of intermediate positions. Additionally, paragraph 103 recites controlling room temperature and humidity conditions using any one or a combination of the opening degrees of outside air damper 222, return air damper 221, and bypass air damper 229. Accordingly it is maintained that one of ordinary skill would recognize each of the dampers of Honda as being capable of being independently positioned in the manner as required by the claims, especially in regards to the teaching as set forth at paragraph 103 of Honda.  
	The applicant further argues that the dampers of Honda are not modulated in response to a humidity reading. The examiner respectfully disagrees. For example, paragraph 65 teaches controlling damper positioning in response to humidity readings. Therefore it is maintained that the Honda reference teaches the limitation.
	The applicant argues that the Honda reference is not analogous to the claimed subject matter because the system of Honda is directed to a server room. The examiner respectfully disagrees. Using air conditioning to accomplish control of temperature and 
	The applicant argues that Honda does not teach positioning the dampers at a selected number of intermediate positions between 0 and 100%. The examiner respectfully disagrees. The dampers are positioned to at least one position in the range, and so at a bare minimum the dampers are moved to a selected number of one intermediate position. However, the positioning of the dampers is performed to maintain certain airflows under varying conditions and thus one of ordinary skill would recognize that a plurality of selected intermediate positions are used. Therefore it is maintained that Honda teaches the limitation as claimed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BRADFORD whose telephone number is (571)270-5199.  The examiner can normally be reached on Monday-Thursday 8:00 - 6:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on (571) 272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/JONATHAN BRADFORD/          Primary Examiner, Art Unit 3763